Citation Nr: 9901616	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  His DA Form 20, Enlisted Qualification Record, shows 
that his military occupation specialties (MOS) were that of a 
Light Weapons Infantryman from mid-August 1968 through mid-
June 1969 and that of a Stock Clerk from the later part of 
June 1969 until separation.  The record also reflects that he 
served on active duty in the Republic of Vietnam (RVN) from 
mid-September 1968 to mid-September 1969.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for PTSD by rating decision issued in January 
1985.  The veteran did not initiate an appeal, and the 
decision became final.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 1994 rating decision of the RO, which 
denied entitlement to an increased disability rating for 
chronic lumbosacral strain (LBS) and service connection for 
bilateral sensorineural hearing loss (SNHL).  The RO also 
found that new and material evidence had not been submitted 
to reopen the veterans claim for service connection for 
PTSD.  The veteran was informed of this decision and of his 
appellate rights by letter from the RO, dated July 26, 1994.  
The veteran filed a timely notice of disagreement (NOD) as to 
the denial of his PTSD claim, and was issued a statement of 
the case (SOC) in October 1994.  In May 1995, the veteran 
submitted a timely NOD as to the denial of his LBS and 
bilateral SNHL claims.  On July 12, 1995, the RO received his 
substantive appeal as to the denial of his PTSD claim.  The 
veteran was then issued a SOC as to the denial of his LBS and 
bilateral SNHL claims on February 7, 1996.  On February 14, 
1996, the veteran and his friend testified at a hearing 
before the local Hearing Officer (HO).  During the course of 
this hearing, he also timely submitted a substantive appeal 
as to the denial of his LBS and SNHL claims.  See VAOPGCPREC 
9-97 (1997) (38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§ 20.302 (1998) require VA to afford the claimant at least 60 
days from the mailing date of the SOC or supplemental 
statement of the case (SSOC) to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period).  Notwithstanding, the HO 
confirmed and continued the denial of the benefits sought by 
SSOC issued in December 1996.

In reviewing the record, the Board also notes that the 
veteran appears to also be raising a claim of entitlement to 
service connection for tinnitus of the right ear. Since this 
issue has not been properly developed for appellate by the 
Board, and is not inextricably intertwined with the other 
issues presently on appeal, it is hereby referred to the RO 
for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his chronic LBS is far 
more disabling than its current disability rating suggests, 
and that his present bilateral SNHL had its onset during his 
period of active duty service.  In addition, he also 
maintains that new and material evidence has been submitted 
such as to reopen his claim for service connection for PTSD.  
Therefore, he believes that he is entitled to the benefits 
sought.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a disability 
rating in excess of 40 percent for chronic LBS.  Moreover, 
the veteran has not met the initial burden of submitting 
evidence sufficient as to justify a belief by a fair and 
impartial individual that his claim for service connection 
for bilateral SNHL is well grounded.  However, it is also the 
decision of the Board that new and material evidence has been 
submitted such as to reopen and herein grant the veterans 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veterans chronic LBS, as shown by recent VA 
examination, is primarily manifested by mild muscle spasms 
and fair limitation of motion of the lumbar spine with no 
objective evidence of herniated disks or compression lesions.

2.  The veterans service medical records do not mention the 
presence of any bilateral SNHL disability.

3.  A nexus between the veterans period of active duty 
service and his current bilateral hearing loss disability has 
not been demonstrated by competent medical evidence.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral SNHL is plausible.

5.  Entitlement to service connection for PTSD was last 
denied by the RO in a January 1985 decision.

6.  The evidence added to the record subsequent to the 
January 1985 rating decision includes the following: VA 
clinical, hospital and examination records, various lay 
statements, as well as the veterans own statements and 
testimony at hearing on appeal.

7. The veteran, as shown by recent VA examination, now has a 
clear diagnosis of a PTSD of in-service inception.

8.  Evidence submitted since the January 1985 rating 
decision, when viewed in the context of the entire record, 
bears directly and substantially upon the issue at hand as it 
not only supports the reopening of the veterans claim, but 
also the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for chronic lumbosacral strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Code 5295 
(1998)

2.  The veteran has not presented a well grounded claim for 
service connection for bilateral hearing loss disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (1998).

3.  Evidence received since the January 1985 RO decision 
denying entitlement to service connection for PTSD is new and 
material, and the veterans claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veterans claim of entitlement to a disability rating in 
excess of 40 percent for chronic LBS is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Generally, a 
claim for increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1998) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
persons ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the RO, increased the disability 
evaluation for the veterans service-connected chronic LBS to 
40 percent disabling by rating decision in May 1980, which is 
the maximum rating assignable under Diagnostic Codes 5292 and 
5295.  According to the applicable criteria, a 40 percent 
disability evaluation is severe limitation of motion of the 
lumbar spine.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
A 40 percent evaluation is also warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).

In addition, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

In February 1996, the veteran presented testimony at a 
hearing on appeal before a hearing officer at the RO.  On 
that occasion, he stated that he has continuous pain in his 
lower back with radiation to the right lower extremity on a 
daily basis.  The veteran noted that medications did not 
relieve his pain.  He also noted has muscle spasms in back 
and that a brace did not relieve his pain.  The veteran 
further pointed out that he can not stand, bend or lift.  

Review of the veterans April 1996 VA orthopedic examination 
report reflects, in pertinent part, that the veteran stated 
that he noted the onset of low back pain during basic 
training in 1968.  He noted that he was treated 
symptomatically and did fairly well until 1975, when he 
sustained a thoracic fracture in a motor vehicle accident 
(MVA) and underwent anterior thoracic fusion, in the mid-
thoracic spine, via a thoracotomy.  He thereafter continued 
to have back pain, on and off, over the years.  In 1985, he 
was involved in another MVA, re-injuring his low back.  Since 
that time, he has complained of mid-lumbar to low-lumbar 
spine pain and pain into his buttock region.  He also 
complained of occasional pain into his right leg.  He denied 
any numbness, tingling or weakening.  Physical examination of 
the veteran revealed that he had a well healed left 
thoracotomy scar.  He also had mild muscle spasms in his 
lumbar region; however, there was no pointed tenderness.  
Straight leg raising elicited low back pain.  Range of motion 
was noted to be fair.  Flexion was achieved to 55 degrees, 
with extension to 10 degrees, as well as right and left 
rotation to 25 degrees.  Motor examination of the lower 
extremities was normal.  Sensory examination was intact.  
Deep tendon reflexes were 2+ and symmetrical.  Babinskis 
response was negative.  He had no bowel or bladder 
dysfunction.  The examiner noted that a June 1995 magnetic 
resonance imaging (MRI) of the lumbar spine revealed no 
herniated disks or compressive lesions.  X-rays of the 
thoracic spine over the years showed a stable fusion and 
kyphosis in the mid-thoracic spine.  The diagnostic 
impressions included lumbar myofascial strain.  The examiner 
noted that the veteran has recurrent lumbar myofascial strain 
and persistent low back pain, secondary to this.  However, 
there was no indication of surgical involvement, and there 
were no compressive lesions to explain the right buttock 
pain.  The examiner felt that this was probably mildly 
fractural in nature.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that no more than a 40 percent 
disability evaluation for chronic LBS is warranted.  As noted 
above, the RO has assigned a 40 percent disability rating for 
the veterans service-connected disorder, which is the 
maximum rating allowable under Diagnostic Codes 5292 and 
5295.  As such, in order to justify the next higher rating of 
60 percent, the veteran must manifest pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (1998).  Such disability has not 
been presented in this case.  In the instant case, the 
veterans April 1996 VA orthopedic examination report does 
reveal that he manifests mild muscle spasms and only fair 
limitation of motion of the lumbar spine.  However, motor 
examination of his lower extremities was normal.  Sensory 
examination was intact.  Deep tendon reflexes were 2+ and 
symmetrical.  Babinskis response was negative.  In addition, 
the examiner noted that a June 1995 MRI of the lumbar spine 
revealed no herniated disks or compressive lesions.  Clearly, 
the objective examination does not support a finding of 
entitlement to a 60 percent disability evaluation.  Rather, 
the veterans current 40 percent disability evaluation 
adequately compensates him for his degree of back pain on 
motion and mild muscle spasm.  Therefore, it is the finding 
of the Board that the preponderance of the evidence is 
against the veterans claim of entitlement to a disability 
evaluation in excess of 40 percent for chronic LBS.

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service-
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VAs Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Service Connection

[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that such a claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a sensorineural hearing loss becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the record included the veterans service medical 
records (SMRs) which shows that a copy of his April 1968 
enlistment examination has not been associated with the 
record.  Nonetheless, his in-service treatment records do not 
mention the presence of a bilateral SNHL disability.  The 
veterans April 1970 Report of Medical History for separation 
examination purposes shows that he specifically denied ever 
having had or now having ear, nose or throat trouble, as well 
as a hearing loss.  The accompanying Report of Medical 
Examination shows a normal clinical evaluation of the ears  
general.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--------
-
10
LEFT
10
10
10
--------
-
10

Speech audiometry was not performed at that time.

The RO received the veterans claim for VA compensation and 
pension benefits in December 1993.  VA clinical records, to 
include hospital summaries, developed between 1983 and 1996 
show that the veteran was hospitalized for treatment of 
polysubstance dependence and PTSD in December 1993 and March 
1996.  During each hospitalization, the veteran complained of 
a bilateral hearing loss disability since active duty 
service.  He was afforded audiologic evaluations which 
apparently confirmed the existence of impaired hearing.  The 
Axis III diagnoses on each of these reports included impaired 
hearing.

Statements obtained from the veterans sister and ex-spouse 
did not mention that he manifested a hearing loss disability.

The veteran presented testimony at a personal hearing before 
the local HO in February 1996.  In regard to his hearing 
loss, the veteran stated that his hearing was fine before he 
entered service.  However, he had to go to the doctor 
everyday for his hearing loss in service, after he fired a 
long gun, like a cannon, during his advance infantry 
training.  He noted that this problem has gotten worse, the 
older that he gets.  The veterans friend testified that the 
veteran did not have a hearing loss before entering service.  
However, when the veteran came back from Vietnam, his friend 
stated that he had to speak loudly to him.

The veteran was then afforded a VA audiological evaluation in 
April 1996, at which time he reported that his hearing loss 
began in basic training in 1968 when he got an infection in 
his right ear.  Although he was provided with medication, he 
stated that he continued to have chronic pain and discharge, 
with swelling and ringing, in his ears.  He associated this 
pain, discharge and infection with the constant firing of 
Bazookas and other large hand-held arms.  He also related 
that his ears began ringing at that time.  He also noted a 
history of noise exposure as an infantryman in Vietnam.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
50
55
LEFT
65
65
65
55
65

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 46 percent in the left ear.  
The examiner noted that the veteran complained of ringing 
only in his right ear.  The examination reported shows a 
diagnosis of bilateral SNHL.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that section 1154(b) does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
Federal Circuit expounded that the statute sets forth a 
three-step analysis.  First, it must be determined whether 
there is "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  38 
U.S.C.A. § 1154(b) (West 1991).  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are met, 
a factual presumption arises that the alleged injury or 
disease is service-connected.  Third, it must be determined 
whether the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.

The term "satisfactory evidence" in section 1154(b) means 
"credible evidence."  Accord Caluza v. Brown, 7 Vet. App. 
498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The 
Federal Circuit then held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, there is 
"satisfactory evidence" to satisfy the first requirement of 
section 1154(b).

Notwithstanding, the United States Court of Veterans Appeals 
(Court) has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza at 
506.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veterans claim for service 
connection for bilateral SNHL.  While it is conceded that the 
veteran has presented satisfactory lay evidence of 
significant combat-related noise exposure in service, there 
is no objective evidence of a chronic hearing loss impairment 
was incurred in service or noted to a compensable degree 
within one year of discharge therefrom.  Although the 
veterans friend has testified that he had to speak loudly to 
the veteran when he returned from Vietnam, the Board notes 
that this individual lacks the specialized medical training 
necessary to determine that the veteran manifested a chronic 
hearing loss impairment under pursuant to 38 C.F.R. § 3.385 
during his period of active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the record 
suggests that any residuals of acoustic trauma alleged by the 
veteran were acute and transitory in nature.  This finding is 
supported by the fact that the veteran not only had a normal 
audiological evaluation on separation examination, but he 
also specifically denied ever having had or now having ear, 
nose or throat trouble, as well as hearing loss, on his April 
1970 Report of Medical History.  The Court has stated that 
the report of medical history is, in part, a veterans 
statement, and, in part, a service medical record.  The 
veterans history goes to the state of the veterans mind and 
tends to prove a fact regarding existence or nonexistence 
of a disease, injury or defect.  The veteran is not competent 
to render a diagnosis, but he is competent to report that a 
diagnosis has been made.  The document is a sworn statement 
and must be accorded some weight, both positive and negative.  
See Espiritu, supra.; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In addition, the Board observes that the veteran has 
submitted no competent medical evidence whatsoever that links 
his current bilateral SNHL to his exposure to loud noises 
during active duty service.  See Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  In fact, the veteran has submitted no 
evidence of medical treatment for any of his claimed 
disabilities prior to his December 1993 hospitalization, over 
23 years after final separation.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for bilateral 
SNHL disability, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claim, therefore, must be denied.  And since the 
veteran has failed to present a well grounded claim, VA has 
no duty to assist him in the development of facts pertaining 
to this claim.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the February 1996 Statement of the Case and the 
subsequent Supplemental Statement of the Case in which the 
appellant was informed that the reason for the denial of his 
claim was that in the absence of a hearing loss during his 
military service, current findings of a hearing loss are not 
considered to be related to his military service.  
Furthermore, by this decision, the Board informs the veteran 
that competent medical evidence linking his current bilateral 
SNHL disability to service, or that a sensorineural hearing 
loss was manifest to a compensable degree within one year of 
discharge, is needed to establish a well grounded claim of 
service connection.


New and Material Evidence

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Under the appropriate laws and regulations, once a rating 
decision becomes final, a veterans claim may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1105 (1998).  New and material evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Additionally, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Federal Circuit has recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence.  In 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of material evidence adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome of the case was declared 
invalid.  Thus, the legal standard that remains valid, 
38 C.F.R. § 3.156(a), requires that in order for new evidence 
to be material, it must be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Courts instruction to the instant case, the 
Board again notes that the veterans PTSD claim was last 
considered by the RO in a January 1985 rating decision.  
Therefore, the Boards analysis of the evidence submitted for 
the purpose of reopening the veterans claim must include 
review of all evidence submitted subsequent to the January 
1985 rating decision.

The evidence which was of record at the time the RO 
considered this issue in 1985 will be briefly summarized.  
The veterans in-service treatment records did not mention 
the presence of PTSD.  His April 1970 separation examination 
report shows that he had a normal psychiatric clinical 
evaluation.  The veterans DD Form 214 indicates, in 
pertinent part, that his MOS was that of a stock clerk and 
that he served in the RVN from September 14, 1968, to 
September 13, 1969.  There was no indication that he received 
any combat-related awards, citations or badges.  VA treatment 
records developed in 1980 and 1981 shows that the veteran was 
diagnosed with schizophreniform disorder in 1980 and 
schizophrenia in 1981.  The RO also obtained a copy of the 
veterans DA Form 20 from the National Personnel Records 
Center (NPRC), which shows that the veterans MOSs were that 
of a Light Weapons Infantryman from mid-August 1968 through 
mid-June 1969 and that of a Stock Clerk from the later part 
of June 1969 until separation.  A December 1984 VA outpatient 
treatment record shows that the veteran was seen with 
essentially the same complaints that he had in 1980-81; that 
is, hearing voices screaming, feeling frightened and afraid 
that someone will hurt him, has difficulty sleeping with 
nightmares and bad dreams.  He was also preoccupied with 
thoughts regarding Vietnam.  Examination of the veteran 
revealed a diagnosis of chronic undifferentiated 
schizophrenia.  A VA Form 21-4138, Statement in Support of 
Claim dated in January 1984, listed the veterans claimed in-
service stressors.

Evidence submitted since the January 1985 denial of the 
veterans claim for service connection for PTSD included a 
December 1993 VA hospital summary which shows Axis I 
diagnoses of polysubstance dependence and PTSD.  In October 
1995, the veteran submitted another VA Form 21-4138 listing 
his claimed in-service stressors.  VA treatment records 
developed between 1983 and 1995 contained a duplicate copy of 
the December 1984 treatment record mentioned above and, 
thereafter, shows treatment on occasion for polysubstance 
abuse and complaints of PTSD symptoms.  The veteran also 
presented testimony as to his various stressors at a February 
1996 hearing before the local HO.  At the conclusion of this 
hearing, he submitted statements from his ex-spouse and 
sister.  The veterans ex-spouse indicated that he had 
emotional problems due to nightmares, flashbacks and 
sleepless nights after his return from Vietnam.  She further 
stated that the veteran told her of numerous traumatic 
experiences in Vietnam to include seeing his friends killed 
or hurt and the sound of gunshots all around him.  The 
veterans sister indicated that she has had trouble relating 
to the veteran because he was always somewhere else.  She 
further related that when she asked him what is wrong, he 
indicated that he had a flashback from something that 
happened in Vietnam.  The veteran was also afforded VA 
psychiatric examination in April 1996, which showed a 
diagnosis of chronic PTSD with psychotic symptomatology.  The 
veteran further clarified his personal hearing testimony in a 
December 1996 VA Form 21-4138.

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

Upon review of the evidence of record and consistent with the 
Federal Circuits instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for PTSD.  It is 
manifest from the evidence of record that the January 1985 
rating board denied the veterans claim for service 
connection for PTSD because the evidence of record at that 
time did not contain a clear diagnosis of PTSD.  
Notwithstanding, it is manifest that the new treatment 
records bearing diagnoses of chronic PTSD, which are now of 
record, bear directly and substantially upon the instant 
matter and is so significant that it must be considered in 
order to fairly decide the merits of this claim.  Therefore, 
the Board finds that new and material evidence has been 
submitted with regard to the veterans claim for service 
connection for PTSD, and the claim is hereby reopened.

Having reopened the claim for service connection for PTSD, a 
de novo review of all the evidence, both old and new, for 
purposes of determining whether the veteran is, in fact, 
entitled to service connection is indicated.  In this regard, 
the Board notes that the veteran will not be prejudiced by 
initial consideration of this issue by the Board as, for the 
reasons set forth below, his claim is granted.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a recent decision, the Court discussed the three elements 
needed to establish service connection for PTSD: (1) A 
current, clear medical diagnosis of PTSD, presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor; (2) credible supporting 
evidence that the claimed in-service stressor occurred and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  As to the first and 
third elements of Cohen, the Board observes that the evidence 
of record shows that the veteran was first diagnosed with 
PTSD during a December 1993 VA hospitalization.  In addition, 
subsequent VA clinical records, to include his April 1996 VA 
psychiatric examination report, confirmed and continued this 
diagnosis.  Because specific requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a PTSD diagnosis are not contained in § 3.304(f), 
a clear diagnosis of PTSD by a mental health professional 
must be presumed (unless evidence shows to the contrary) to 
have been made in accordance with the applicable DSM 
criteria.  Cohen at 139.

As to the second Cohen element, it is observed that the 
January 1994 rating board found that there was no evidence of 
record to corroborate the veterans history of stressful 
events.  Moreover, the December 1996 HOs determination 
reiterates that the veterans MOS 76A10 is that of a stock 
clerk and not a combat MOS.  Notwithstanding, the Board finds 
that the veterans claimed stressor must be presumed, 
pursuant to the strictures of 38 C.F.R. § 3.304(f) (1998), as 
his service department records clearly show that served in a 
combat-related MOS for the majority of his service in the RVN 
(September 1968 to September 1969).  As noted above, the 
veterans DA Form 20 unambiguously shows that his MOSs were 
that of a Light Weapons Infantryman from mid-August 1968 
through mid-June 1969 and that of a Stock Clerk from the 
later part of June 1969 until separation.  In reaching this 
favorable determination, the Board is also cognizant of the 
fact that the veteran only served in an infantry division for 
the first 4.5 months of his RVN service and was thereafter 
transferred to a signal battalion until his return to the 
United States for discharge.  However, the Board notes that 
the veteran retained his
combat-related MOS for the majority of his RVN service, and 
there is no evidence whatsoever suggesting that he did not 
actually perform the duties associated with this MOS after 
his transfer to the signal battalion.  As such his in-service 
stressors must be presumed, pursuant to 38 C.F.R. § 3.304(f) 
(1998), for purposes of determining whether he is entitled to 
the benefit sought.

In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for PTSD, as 
set forth in Cohen, are met.  Therefore, according 

reasonable doubt in favor of the veteran, service connection 
for PTSD is granted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

An increased disability rating for chronic lumbosacral strain 
is denied.

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss disability is denied as not well 
grounded.

New and material evidence having been submitted to reopen the 
veterans claim, service connection for PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
